MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                                   FILED
      regarded as precedent or cited before any                                           Sep 30 2020, 8:46 am
      court except for the purpose of establishing                                            CLERK
      the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                             Court of Appeals
      estoppel, or the law of the case.                                                        and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Linda L. Harris                                          Curtis T. Hill, Jr.
      Attorney at Law, P.C.                                    Attorney General of Indiana
      Kentland, Indiana
                                                               Ellen H. Meilaender
                                                               Supervising Deputy Attorney
                                                               General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      A.R.,                                                    September 30, 2020
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               20A-JV-932
              v.                                               Appeal from the Jasper Circuit
                                                               Court
      State of Indiana,                                        The Honorable Jeryl F. Leach,
      Appellee-Petitioner.                                     Special Judge
                                                               Trial Court Cause No.
                                                               37C01-1912-JD-191



      Mathias, Judge.


[1]   A.R. appeals the Jasper Circuit Court’s order adjudicating him a juvenile

      delinquent and committing him to the Department of Correction (“DOC”) until

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-932 | September 30, 2020             Page 1 of 6
      he reaches the age of twenty-one. A.R. argues that the juvenile court abused its

      discretion when it committed him to the Department of Correction.


[2]   We affirm.


                                  Facts and Procedural History
[3]   A.R. has a significant history with our State’s juvenile justice system. His first

      referral to the juvenile justice system occurred in July 2015 when he was eleven

      years old. Approximately one year later, A.R. was adjudicated a delinquent for

      disorderly conduct. He was placed in a residential treatment facility. While at

      the facility he broke numerous rules, physically assaulted staff members, and

      attempted to escape several times. As a result, A.R. was expelled from the

      program in September 2016. A.R. was committed to the Pendleton Juvenile

      Correctional Facility, and he was released approximately six months later in

      March 2017.


[4]   When he was released from the DOC, A.R. was placed in foster care. A.R. ran

      away from his foster home, and thereafter, he was placed in another residential

      treatment center. A.R. also ran away from the treatment center.


[5]   In August 2017, A.R. was adjudicated a delinquent child for committing

      criminal mischief. A.R. was placed on probation, but four months later, he was

      adjudicated a delinquent for committing an act which would constitute Level 5

      felony burglary if committed by an adult. A.R. was committed to the

      Logansport Juvenile Correctional Facility. After his twenty-two-month

      commitment, he was placed in Campagna Academy in Lake County, Indiana.
      Court of Appeals of Indiana | Memorandum Decision 20A-JV-932 | September 30, 2020   Page 2 of 6
[6]   On October 23, 2019, fifteen-year-old A.R. ran away from Campagna and stole

      a vehicle. On November 25, 2019, the State filed a delinquency petition in Lake

      Superior Court alleging that A.R. had committed acts that if committed by an

      adult would constitute Level 6 felony auto theft, Class A misdemeanor theft,

      Class B misdemeanor unauthorized entry of a motor vehicle, and Class C

      misdemeanor operating a vehicle without a license. A.R. admitted that he had

      committed unauthorized entry of a motor vehicle. The case was transferred to

      A.R.’s county of residence, Jasper County, for disposition.


[7]   The Jasper Circuit Court held a dispositional hearing on February 18, 2020.

      The State recounted A.R.’s history of delinquency and unsuccessful placements

      in residential facilities and the DOC and argued that A.R. should be committed

      to the DOC for his latest delinquency adjudication. A.R. focused on his

      improved behavior and accomplishments in the weeks leading up to the

      dispositional hearing to argue that the least restrictive placement was

      appropriate. The juvenile court noted that A.R. had several opportunities to

      correct his behavior in the past but failed to do so. Therefore, the court

      committed A.R. to the DOC until the age of twenty-one. A.R. now appeals.


                                     Discussion and Decision
[8]   A.R. argues that his commitment to the DOC “was not consistent with the best

      interests of the child, the safety of the community, nor the policy of favoring the

      least-harsh disposition.” Appellant’s Br. at 9. The choice of the specific

      disposition of a juvenile adjudicated a delinquent child is a matter within the

      discretion of the juvenile court. J.S. v. State, 881 N.E.2d 26, 28 (Ind. Ct. App.
      Court of Appeals of Indiana | Memorandum Decision 20A-JV-932 | September 30, 2020   Page 3 of 6
      2008). Accordingly, we will only reverse where the juvenile court has abused

      that discretion. Id. An abuse of discretion occurs when the juvenile court’s

      action is against the logic and effect of the facts and circumstances before the

      court or the reasonable, probable, and actual inferences that can be drawn

      therefrom. Id.


[9]   A juvenile court is accorded wide latitude and great flexibility in its dealings

      with juveniles. Id. However, a juvenile court’s discretion is subject to the

      following statutory considerations:


              If consistent with the safety of the community and the best
              interest of the child, the juvenile court shall enter a dispositional
              decree that:

              (1) is:

                  (A) in the least restrictive (most family like) and most
                  appropriate setting available; and

                  (B) close to the parents’ home, consistent with the best interest
                  and special needs of the child;

              (2) least interferes with family autonomy;

              (3) is least disruptive of family life;

              (4) imposes the least restraint on the freedom of the child and the
              child’s parent, guardian, or custodian; and

              (5) provides a reasonable opportunity for participation by the
              child’s parent, guardian, or custodian.


      Ind. Code § 31-37-18-6.



      Court of Appeals of Indiana | Memorandum Decision 20A-JV-932 | September 30, 2020   Page 4 of 6
[10]   A.R. argues that it was in his best interest to remain at Campagna Academy in

       the secure residential wing. He notes his active participation in treatment at the

       Academy in the weeks leading up to the dispositional hearing and the

       psychologist’s evaluation recommending A.R.’s placement in a residential

       facility so that he could benefit from therapeutic services available in that

       placement. The therapist who had two sessions with A.R. prior to the

       dispositional hearing praised A.R.’s participation in therapy and programming.


[11]   The juvenile court determined that commitment to the DOC was appropriate

       due to A.R.’s continued delinquent behavior and his need for a well-structured,

       highly-restrictive environment. Appellant’s App. Vol. 4, p. 162. The juvenile

       court noted that A.R.’s previous placements in residential facilities were not

       successful. Tr. p. 22.


[12]   A.R. has run away from residential facilities multiple times and committed his

       most recent delinquent act after running away from Campagna. A.R.’s most

       recent delinquency adjudication is his fourth in less than four years. During the

       last four years, A.R. has received services while on probation and during his

       placements in residential treatment facilities but has not demonstrated that he

       has benefited from those services. The State’s accurately observes that A.R.’s

       “history shows that even secure residential treatment facilities have not been

       secure enough to prevent him from escaping, and when he escapes [A.R.]

       engages in conduct that harms himself and the safety of the community.”

       Appellee’s Br. at 11.



       Court of Appeals of Indiana | Memorandum Decision 20A-JV-932 | September 30, 2020   Page 5 of 6
                                                 Conclusion
[13]   By his continued delinquent conduct, A.R. has shown that probation and

       placement in residential facilities have not successfully rehabilitated him. We

       therefore conclude that the trial court acted within its discretion when it

       determined that commitment to the DOC was the most appropriate placement

       for A.R. The DOC will provide A.R. with services in the more restrictive and

       structured setting that A.R. requires. As the juvenile court noted, and as we

       reemphasize, A.R.’s continued active participation in services may result in

       placement in a residential facility if the DOC determines that A.R.’s improved

       behavior warrants the placement.


[14]   For all of these reasons, we affirm the trial court’s dispositional order placing

       A.R. in the DOC.


       Bradford, C.J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JV-932 | September 30, 2020   Page 6 of 6